[Cite as Disciplinary Counsel v. Falconer, ___ Ohio St.3d ___, 2021-Ohio-3597.]




                       DISCIPLINARY COUNSEL v. FALCONER.
          [Cite as Disciplinary Counsel v. Falconer, ___ Ohio St.3d ___,
                                    2021-Ohio-3597.]
    (No. 2020-0227—Submitted October 5, 2021—Decided October 7, 2021.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing of a
motion to purge contempt and an application for reinstatement by respondent,
Christine Lynn Falconer, Attorney Registration No. 0069256, last known business
address in Carrollton, Ohio.
         {¶ 2} The court coming now to consider its order of August 12, 2021,
wherein the court found respondent in contempt of its March 31, 2020 order and
suspended her for failing to pay board costs, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(24).
         {¶ 3} Therefore, it is ordered by this court that the motion to purge
contempt is granted and that respondent is reinstated to the practice of law in the
state of Ohio.
         {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
         {¶ 5} For previous case, see Disciplinary Counsel v. Falconer, 160 Ohio
St.3d 1208, 2020-Ohio-1194, 153 N.E.3d 126.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________